DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 12/6/2021 are hereby withdrawn.  New grounds for rejection are presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-9, 17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uebele et al. (US 20180245483 A1)[hereinafter “Uebele”] and Nower et al. (US 5684578 A)[hereinafter “Nower”].
Regarding Claims 1 and 17, Uebele discloses a gas turbine system/method [Paragraph [0028] – “FIG. 4 is a flow diagram of an embodiment of a method 100 for aligning components of the gas turbine system 10 of FIG. 1, such as the turbine 12 and the load 14 and/or the turbine shaft 18 and the load shaft 20.”], comprising:
a gas turbine shaft of a gas turbine of the gas turbine system [Fig. 1 – 18];
a load shaft of a load of the gas turbine system [Fig. 1 – 20];
Fig. 1 – 42]; but fails to disclose a laser alignment receiver disposed on the other of the gas turbine shaft or the load shaft.
However, Nower discloses a drive shaft alignment monitoring system that uses such a laser-based transmitter/receiver scheme [See laser alignment heads 18/20 in Fig. 1 comprising lasers 68/70 and position sensors 72/74 per Fig. 3.].  It would have been obvious to measure alignment data using such a scheme because Nower teaches that doing so is an effective manner of gathering alignment data.
Ubele, as modified, would further disclose:
a memory storing instructions; and a processor configured to execute the instructions to cause the processor (and a corresponding controller) [Fig. 3 – controller 72 (e.g., electronic controller) of the alignment system 24] to:
receive, from the laser alignment transmitter, the laser alignment receiver, or both, a signal indicative of a relative position between the gas turbine of the gas turbine system and the load of the gas turbine system [Paragraph [0028] – “FIG. 4 is a flow diagram of an embodiment of a method 100 for aligning components of the gas turbine system 10 of FIG. 1, such as the turbine 12 and the load 14 and/or the turbine shaft 18 and the load shaft 20. In some embodiments, the method 100 may include receiving a signal at the processor 76 of the controller 72 indicative of an alignment between one component of a gas turbine system 10, such as the turbine 12, and another component of the gas turbine system 10, such as the load 14 (block 102).  The signal indicative of the alignment may be received by the processor 76 from the one or more alignment sensors 42.”];
Paragraph [0028] – “The method 100 may further include, providing, via the processor 76, a control signal to a valve 86 to adjust a flow of fluid to a bladder 36 that may be positioned under one of the components based at least in part on the signal indicative of the alignment. In some embodiments, the method 100 may include receiving, at the processor, another signal indicative of a distance (e.g., the vertical distance 40) between a housing of the component and a foundation (e.g., turbine foundation 26 and/or load foundation 28) supporting the bladder 36 (block 106). The signal indicative of the distance may be received by the processor 76 from the one or more position sensors 38. The processor 76 may provide the control signal to the valve 86 to adjust the flow of fluid to the bladder 36 based at least in part on the signal indicative of the distance between the housing of the component and the foundation supporting the bladder (block 108). Further, in some embodiments, the method 100 may include receiving, at the processor 76, another signal indicative of a pressure of the flow of fluid to the bladder 36 (block 110). The signal indicative of the pressure may be received by the processor 76 from the one or more pressure sensors 62. The processor 76 may provide the control signal to the valve to adjust the flow of fluid to the bladder 36 based at least in part on the signal indicative of the pressure of the flow of fluid to the bladder 36 (block 112).”].

Regarding Claim 4, Nower discloses that the laser alignment transmitter comprises an infrared transmitter, and wherein the laser alignment receiver comprises an infrared receiver [FIG. 7 is a circuit diagram of an infrared emitter and detector constituting an infrared transceiver used by the laser heads.].  It would have been obvious to use such technology to facilitate data transmission from the sensors for analysis.

Regarding Claim 6, Uebele discloses that the processor is configured to execute the instructions to cause the processor to: receive an additional signal indicative of a changed relative position between the gas turbine of the gas turbine system and the load of the gas turbine system; and determine, based on the additional data signal indicative of the changed relative position, an actual translational movement of the gas turbine, the load, or both that occurred in response to the actuation of the adjustment pad, the hydraulic cylinder, or both [Paragraph [0029] – “In some embodiments, the method 100 may further include installing a shim under the component once the component is aligned with the other component (block 114). The processor 76 may determine that the turbine 12 and the load 14 and/or the turbine shaft 18 and the load shaft 20 are aligned based on signals received from the alignment sensor 42, the position sensor 38, and/or the pressure sensor 42. The processor 76 may determine that the turbine 12 and the load 14 are aligned when the turbine 12 and/or the load 14 are level relative to the foundation 26, 28 and/or when the vertical distance 40 monitored by various position sensors 38 about the turbine 12 and/or the load 14 are substantially similar (e.g., equal to or less than 0.5, 1, 2, 3, 4, 5, or 10 percent variation) or a desired vertical distance 40 above the foundation 26, 28 is achieved. Additionally or alternatively, the processor 76 may determine that the turbine shaft 18 and the load shaft 20 are aligned when the signal from the alignment sensor 42 indicates that the turbine shaft 18 and the load shaft 20 are aligned along a common central longitudinal axis 8, for example. The processor 76 may control the fluid flow (e.g., increasing and/or decreasing) until such alignment and/or leveling is achieved.”].

Regarding Claim 7, Uebele discloses that the processor is configured to execute the instructions to cause the processor to: determine a difference between the actual translational movement and the target translational movement; determine an additional target translational movement of the gas turbine, the load, or both based on the additional signal indicative of the changed relative position; and determine an additional at least one control command of the adjustment pad, the hydraulic cylinder, or both based on the additional target translational movement and the difference between the actual translational movement and the target translational movement [Paragraph [0029] – “In some embodiments, the method 100 may further include installing a shim under the component once the component is aligned with the other component (block 114). The processor 76 may determine that the turbine 12 and the load 14 and/or the turbine shaft 18 and the load shaft 20 are aligned based on signals received from the alignment sensor 42, the position sensor 38, and/or the pressure sensor 42. The processor 76 may determine that the turbine 12 and the load 14 are aligned when the turbine 12 and/or the load 14 are level relative to the foundation 26, 28 and/or when the vertical distance 40 monitored by various position sensors 38 about the turbine 12 and/or the load 14 are substantially similar (e.g., equal to or less than 0.5, 1, 2, 3, 4, 5, or 10 percent variation) or a desired vertical distance 40 above the foundation 26, 28 is achieved. Additionally or alternatively, the processor 76 may determine that the turbine shaft 18 and the load shaft 20 are aligned when the signal from the alignment sensor 42 indicates that the turbine shaft 18 and the load shaft 20 are aligned along a common central longitudinal axis 8, for example. The processor 76 may control the fluid flow (e.g., increasing and/or decreasing) until such alignment and/or leveling is achieved.”].

Regarding Claim 8, Uebele discloses that the processor is configured to execute the instructions to cause the processor to control an additional actuation of the adjustment pad, the hydraulic cylinder, or both via the additional at least one control command [Paragraph [0029] – “The processor 76 may control the fluid flow (e.g., increasing and/or decreasing) until such alignment and/or leveling is achieved.”].

Regarding Claim 9, Uebele discloses that the processor is configured to execute the instructions to cause the processor to: receive an additional signal indicative of a changed relative position between the gas turbine of the gas turbine system and the load of the gas turbine system; determine, based on the additional signal indicative of the changed relative position, an actual translational movement of the gas turbine, the load, or both that occurred in response to the actuation of the adjustment pad, the Paragraph [0029] – “In some embodiments, the method 100 may further include installing a shim under the component once the component is aligned with the other component (block 114). The processor 76 may determine that the turbine 12 and the load 14 and/or the turbine shaft 18 and the load shaft 20 are aligned based on signals received from the alignment sensor 42, the position sensor 38, and/or the pressure sensor 42. The processor 76 may determine that the turbine 12 and the load 14 are aligned when the turbine 12 and/or the load 14 are level relative to the foundation 26, 28 and/or when the vertical distance 40 monitored by various position sensors 38 about the turbine 12 and/or the load 14 are substantially similar (e.g., equal to or less than 0.5, 1, 2, 3, 4, 5, or 10 percent variation) or a desired vertical distance 40 above the foundation 26, 28 is achieved. Additionally or alternatively, the processor 76 may determine that the turbine shaft 18 and the load shaft 20 are aligned when the signal from the alignment sensor 42 indicates that the turbine shaft 18 and the load shaft 20 are aligned along a common central longitudinal axis 8, for example. The processor 76 may control the fluid flow (e.g., increasing and/or decreasing) until such alignment and/or leveling is achieved.”].

Claim 19, Uebele discloses receiving, at the processor and from the alignment assembly, an additional signal indicative of a changed relative position between the gas turbine of the gas turbine system and the load of the gas turbine system; determining, via the processor and based on the additional signal indicative of the changed relative position, an actual translational movement of the gas turbine, the load, or both that occurred in response to the actuation of the adjustment pad, the hydraulic cylinder, or both; determining, via the processor, an additional target translational movement of the gas turbine, the load, or both based on the additional signal indicative of the changed relative position; and determining, via the processor, an additional at least one control command of the adjustment pad, the hydraulic cylinder, or both based on: the additional target translational movement; and the actual translational movement or a difference between the actual translational movement and the target translational movement [Paragraph [0029] – “In some embodiments, the method 100 may further include installing a shim under the component once the component is aligned with the other component (block 114). The processor 76 may determine that the turbine 12 and the load 14 and/or the turbine shaft 18 and the load shaft 20 are aligned based on signals received from the alignment sensor 42, the position sensor 38, and/or the pressure sensor 42. The processor 76 may determine that the turbine 12 and the load 14 are aligned when the turbine 12 and/or the load 14 are level relative to the foundation 26, 28 and/or when the vertical distance 40 monitored by various position sensors 38 about the turbine 12 and/or the load 14 are substantially similar (e.g., equal to or less than 0.5, 1, 2, 3, 4, 5, or 10 percent variation) or a desired vertical distance 40 above the foundation 26, 28 is achieved. Additionally or alternatively, the processor 76 may determine that the turbine shaft 18 and the load shaft 20 are aligned when the signal from the alignment sensor 42 indicates that the turbine shaft 18 and the load shaft 20 are aligned along a common central longitudinal axis 8, for example. The processor 76 may control the fluid flow (e.g., increasing and/or decreasing) until such alignment and/or leveling is achieved.”].

Regarding Claim 20, Uebele fails to disclose positioning the laser alignment transmitter of the alignment assembly on one of a gas turbine shaft of the gas turbine or a load shaft of the load; and positioning the laser alignment receiver of the alignment assembly on the other of the gas turbine shaft or the load shaft.
	However, Nower discloses a drift shaft alignment monitoring system that uses such a laser-based transmitter/receiver scheme [See laser alignment heads 18/20 in Fig. 1 comprising lasers 68/70 and position sensors 72/74 per Fig. 3.].  It would have been obvious to measure alignment data using such a scheme because Nower teaches that doing so is an effective manner of gathering alignment data.

	Regarding Claims 21 and 22, Uebele discloses controlling, via the processor, the actuation of the adjustment pad, the hydraulic cylinder, or both via the at least one control command [Paragraph [0029] – “In some embodiments, the method 100 may further include installing a shim under the component once the component is aligned with the other component (block 114). The processor 76 may determine that the turbine 12 and the load 14 and/or the turbine shaft 18 and the load shaft 20 are aligned based on signals received from the alignment sensor 42, the position sensor 38, and/or the pressure sensor 42. The processor 76 may determine that the turbine 12 and the load 14 are aligned when the turbine 12 and/or the load 14 are level relative to the foundation 26, 28 and/or when the vertical distance 40 monitored by various position sensors 38 about the turbine 12 and/or the load 14 are substantially similar (e.g., equal to or less than 0.5, 1, 2, 3, 4, 5, or 10 percent variation) or a desired vertical distance 40 above the foundation 26, 28 is achieved. Additionally or alternatively, the processor 76 may determine that the turbine shaft 18 and the load shaft 20 are aligned when the signal from the alignment sensor 42 indicates that the turbine shaft 18 and the load shaft 20 are aligned along a common central longitudinal axis 8, for example. The processor 76 may control the fluid flow (e.g., increasing and/or decreasing) until such alignment and/or leveling is achieved.”] and that the turbine shaft and load shaft are eventually coupled [Paragraph [0015] – “The turbine 12 and the load 14 may be coupled through a turbine-load shaft 16. The turbine-load shaft 16 may include the turbine shaft 18 and a load shaft 20 connected through a coupling 22 (e.g., mechanical coupling) at a position between the turbine 12 and the load 14, or at a position within the turbine 12 or the load 14.”].  Uebele does not specify when the coupling occurs.  However, it would have been obvious to couple the shafts after alignment is achieved in order to avoid breaking components during the alignment process.

Claims 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uebele et al. (US 20180245483 A1)[hereinafter “Uebele”], Nower et al. (US 5684578 A)[hereinafter “Nower”], and Ibrahim (US 20200263546 A1).
Claim 10, Uebele discloses the adjustment pad [Fig. 1, the pads at the bottom], wherein the adjustment pad is configured to be controlled to cause movement of the gas turbine or the load [Paragraph [0016] – “There may be any number of pockets 30 (e.g., 4, 5, 6, 7, 8, or more) as desired for alignment of the turbine 12. … In some embodiments, the pockets 30 may be positioned under the lateral 6 and/or longitudinal 8 edges and/or the corners of the turbine 12.”]; and
the hydraulic cylinder, wherein the hydraulic cylinder is configured to be controlled to cause vertical translational movement of the gas turbine or the load [Paragraph [0023] – “FIG. 2 is a schematic diagram of an embodiment of the alignment system 24 of FIG. 1. In particular, FIG. 2 shows the flow of fluid from a fluid source 50 (e.g., pneumatic fluid source or hydraulic fluid source) that may cause expansion of the bladders 36. The fluid supplied by the fluid source 50 may be any fluid configured to expand the bladders 36, such as air, a gas, or a hydraulic fluid.”].
Uebele fails to disclose that the adjustment pad is configured to be controlled to cause horizontal translational movement.  However, Ibrahim discloses aligning turbine shafts using such a type of movement [Paragraph [0007] – “In some implementations, aligning the central axis of the first shaft with respect to the central axis of the second shaft includes moving at least one of the first rotary component and the second rotary component member in one or more directions including a vertical direction, a horizontal direction, and an angular direction.”].  It would have been obvious to use the hydraulic system of Uebele to perform such a type of movement (for example, through use of appropriately positioned hydraulic pistons) because Ibrahim teaches that such movement can be necessary to align turbine shafts.

Regarding Claim 11, Uebele discloses the adjustment pad, wherein the adjustment pad is configured to be controlled to cause movement of the gas turbine; and an additional adjustment pad configured to be controlled to cause vertical translational movement of the load [Fig. 1, the pads at the bottom].
	Uebele fails to disclose that the adjustment pad is configured to be controlled to cause horizontal translational movement.  However, Ibrahim discloses aligning turbine shafts using such a type of movement [Paragraph [0007] – “In some implementations, aligning the central axis of the first shaft with respect to the central axis of the second shaft includes moving at least one of the first rotary component and the second rotary component member in one or more directions including a vertical direction, a horizontal direction, and an angular direction.”].  It would have been obvious to use the hydraulic system of Uebele to perform such a type of movement (for example, through use of appropriately positioned hydraulic pistons) because Ibrahim teaches that such movement can be necessary to align turbine shafts.

Regarding Claim 12, Uebele discloses the subject matter of Claim 1, and further discloses at least one adjustment pad configured to move a corresponding one of the gas turbine or the load [Fig. 1, the pads at the bottom].
Uebele fails to disclose that the adjustment pad is configured to translate a corresponding one of the gas turbine or the load in a lateral direction.  However, Ibrahim discloses aligning turbine shafts using such a type of movement [Paragraph [0007] – “In some implementations, aligning the central axis of the first shaft with respect to the central axis of the second shaft includes moving at least one of the first rotary component and the second rotary component member in one or more directions including a vertical direction, a horizontal direction, and an angular direction.”].  It would have been obvious to use the hydraulic system of Uebele to perform such a type of movement (for example, through use of appropriately positioned hydraulic pistons) because Ibrahim teaches that such movement can be necessary to align turbine shafts.

Regarding Claims 13 and 14, the combination of Uebele and Nower would disclose that the laser alignment transmitter corresponds to the gas turbine, and the laser alignment receiver corresponds to the load, and vice-versa [Laser alignment heads of Nower applied to the turbine and load of Uebele].

Regarding Claim 15, Uebele discloses that the laser alignment transmitter and the laser alignment receiver are configured to communicate to determine an additional signal indicative of a changed relative position of the gas turbine and the load [Paragraph [0020] – “Additionally or alternatively, the alignment system 24 may include one or more alignment sensors 42. The alignment sensor 42 may be any type of sensor configured to measure an alignment between the components. For example, the alignment sensor 42 may be one or more lasers that may measure and/or provide an indication of the alignment between the turbine shaft 18 and the load shaft 20. In the illustrated embodiment, the alignment sensor 42 may be positioned on the load shaft 20. However, the alignment sensor 42 may be positioned on the turbine shaft 18, on the load shaft 20, or on both the turbine shaft 18 and the load shaft 20, or at any other location about the alignment system 24 and/or the gas turbine system 10 suitable for measuring the alignment between the turbine 12 and the load 14 at the turbine shaft 18 and the load shaft 20. In some embodiments, the position sensor 38 and/or the alignment sensor 42 may be coupled to a controller configured to control the expansion of the bladders 36 based at least in part on signals received from the sensors 38, 42, as discussed in greater detail with reference to FIG. 3.”], and wherein the processor is configured to execute the instructions to cause the processor to: receive the additional signal; determine, based on the additional signal, an actual translational movement of the gas turbine, the load, or both that occurred in response to the actuation of the at least one adjustment pad via the at least one control command; determine an additional target translational movement of the gas turbine, the load, or both based on the additional signal; and determine an additional at least one control command of the at least on adjustment pad based on: the additional target translational movement; and the actual translational movement or a difference between the actual translational movement and the target translational movement [Paragraph [0029] – “In some embodiments, the method 100 may further include installing a shim under the component once the component is aligned with the other component (block 114). The processor 76 may determine that the turbine 12 and the load 14 and/or the turbine shaft 18 and the load shaft 20 are aligned based on signals received from the alignment sensor 42, the position sensor 38, and/or the pressure sensor 42. The processor 76 may determine that the turbine 12 and the load 14 are aligned when the turbine 12 and/or the load 14 are level relative to the foundation 26, 28 and/or when the vertical distance 40 monitored by various position sensors 38 about the turbine 12 and/or the load 14 are substantially similar (e.g., equal to or less than 0.5, 1, 2, 3, 4, 5, or 10 percent variation) or a desired vertical distance 40 above the foundation 26, 28 is achieved. Additionally or alternatively, the processor 76 may determine that the turbine shaft 18 and the load shaft 20 are aligned when the signal from the alignment sensor 42 indicates that the turbine shaft 18 and the load shaft 20 are aligned along a common central longitudinal axis 8, for example. The processor 76 may control the fluid flow (e.g., increasing and/or decreasing) until such alignment and/or leveling is achieved.”].

Regarding Claim 16, Uebele discloses at least one hydraulic cylinder configured to translate a corresponding one of the gas turbine or the load in a vertical direction perpendicular to the lateral direction [Paragraph [0023] – “FIG. 2 is a schematic diagram of an embodiment of the alignment system 24 of FIG. 1. In particular, FIG. 2 shows the flow of fluid from a fluid source 50 (e.g., pneumatic fluid source or hydraulic fluid source) that may cause expansion of the bladders 36. The fluid supplied by the fluid source 50 may be any fluid configured to expand the bladders 36, such as air, a gas, or a hydraulic fluid.”].

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    157
    827
    media_image1.png
    Greyscale

Examiner’s Response:


Applicant argues:

    PNG
    media_image2.png
    469
    829
    media_image2.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Uebele is directed toward correcting translational (vertical) misalignment and uses laser sensors in doing so, see the explanation above.  It would have been obvious to use a laser transmitter/receiver configuration per Nower because Nower teaches that doing so is an effective manner of gathering alignment data.  The laser alignment system of Nower generates positional information [See Claim 1 of Nower].

Applicant argues:

    PNG
    media_image3.png
    858
    829
    media_image3.png
    Greyscale

Examiner’s Response:
	The Applicant is discussing the use of feedback control in performing the alignment, which Uebele discloses [For example, Paragraph [0029] – “Additionally or alternatively, the processor 76 may determine that the turbine shaft 18 and the load shaft 20 are aligned when the signal from the alignment sensor 42 indicates that the turbine shaft 18 and the load shaft 20 are aligned along a common central longitudinal axis 8, for example. The processor 76 may control the fluid flow (e.g., increasing and/or decreasing) until such alignment and/or leveling is achieved.”].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20030196342 A1 – Alignment Tool And Method For Aligning Large Machinery
	US 20140250916 A1 – SYSTEM AND METHOD FOR ALIGNING A GAS TURBINE ENGINE

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.